Exhibit 10.1

 

LOGO [g851431g1217090136995.jpg]

December 16, 2019

Ms. Rebecca Jacoby

Via electronic mail

Dear Rebecca:

We are pleased to offer you the opportunity to serve on the Board of Directors
(the “Board”) of Quantum Corporation (“Quantum”), effective upon your signature
on this letter.

Under the current Board compensation program, your Board retainer will be
$50,000 per annum. Additionally, as a member of each of the Audit Committee and
the Leadership and Compensation Committee, you will receive additional cash
retainers of $12,500 per annum and $10,000 respectively. These retainers are
paid in cash, generally in quarterly installments, and will be prorated for
partial periods of service. Quantum will also reimburse you for any reasonable
travel or incidental expenses associated with performing your duties as a Board
member.

We will recommend to the Leadership and Compensation Committee that restricted
stock units (RSUs) with a total value of $113,700.00 be awarded to you, which is
the pro-rated equivalent of our standard annual equity award for non-employee
directors. The number of RSUs to be awarded will be determined based on the
company’s closing stock price on the first trading day of the month following
appointment. These RSUs will vest 100% on the earlier of one-year from the
approval date of the award, or the date of the Company’s next annual stockholder
meeting. Once the grant of RSUs has been approved, you will receive
documentation from E*Trade, Quantum’s Stock Administrator. If you remain a Board
member, you will receive an annual stock grant thereafter, currently set at a
total value of $125,000 per annum. Details regarding the annual stock program
are subject to change.

Last, we are pleased to offer you the opportunity to participate in Quantum’s
Deferred Compensation Program. If you are interested in further information
about this program, please let us know and we will forward it to you.

 

1



--------------------------------------------------------------------------------

To confirm your acceptance of our offer, please sign one copy of this letter,
complete the enclosed documents, and return them to Regan MacPherson via email
at regan.macpherson@quantum.com, or by mail to: Regan MacPherson, Quantum
Corporation, 224 Airport Parkway, Suite 550, San Jose, CA 95110.    

Please contact me if you have any questions. Welcome to Quantum and I look
forward to working with you.

 

Sincerely, /s/ Jamie L. Lerner

Jamie L. Lerner

President & CEO

Jamie.Lerner@Quantum.com

415.218.3714

 

I understand and accept the terms of this agreement and agree to comply with all
Quantum and Board policies and procedures, copies of which will have been
delivered to me electronically, including those described in Quantum’s “The High
Road: Business Conduct and Ethics Policy”, Insider Trading Policy, and Corporate
Governance Principles.

 

Signed:  

/s/ Rebecca J. Jacoby

      Date: December 16, 2019                               Rebecca J. Jacoby   
  

 

CC:

Legal Department

Human Resources

 

2